DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           ROBERT BAEHREN,
                               Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-687

                           [November 27, 2019]

   Appeal of order denying petition for writ of habeas corpus to the Circuit
Court for the Nineteenth Judicial Circuit, Martin County; Lawrence M.
Mirman and Sherwood Bauer, Judges; L.T. Case No. 432014CF000772A.

   Robert Baehren, Orlando, pro se.

  Ashley Moody, Attorney General, Tallahassee, and Matthew Steven
Ocksrider, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., FORST and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.